*803The plaintiffs’ motion to increase the ad damnum clause was supported by proof with respect to the severity of the injuries for which compensation is sought, and the defendant failed to demonstrate that the granting of the motion would cause any substantial prejudice. Under the circumstances of this case, we conclude that the Supreme Court improvidently exercised its discretion in denying the plaintiffs’ motion (see generally, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18; Messina v Portobello, 112 AD2d 923; Gold v Huntington Town House, 64 AD2d 885; Koupash v Grand Union Co., 34 AD2d 695). Thompson, J. P., Bracken, O’Brien and Miller, JJ., concur.